Order entered March 11, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01213-CV

                      CHRISTOPHER WREH, Appellant

                                        V.

ALEX GIANOTOS, BOSTEN GOLDSCHMIED, & BG INCORPORATED,
                       Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05068-D

                                     ORDER

      On February 24, 2020, we ordered Dallas County Clerk John F. Warren to

file, no later than March 2, 2020, a supplemental clerk's record containing a copy

of the corrected final judgment and copy of the trial court's February 5, 2020 “nunc

pro tunc order.” To date, however, the record has not been filed. Accordingly, we

ORDER Mr. Warren to file the supplemental clerk’s record no later than March

16, 2020. If either document cannot be located, Mr. Warren shall state so in

writing.
      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE